      AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                               UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                      UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                          v.                                         (For Offenses Committed On or After November !, 1987)
                          ALEJANDRO BRAVO (2)
                                                                                        Case Number:         3:16-CR-02875-WQH

                                                                                     Michael Stephen Berg
                                                                                     Defendant's Attorney
      REGISTRATION NO.                    55951-298
      D -
      THE DEFENDANT:
      [:gj pleaded guilty to count(s)               1 of the Superseding Information.
      D was found guilty on count(s)
           after a plea of not guilty

      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title and Section I Nature of Offense                                                                 Count
             21:841{A); 846 - Conspiracy To Distribute Cocaine and Marijuana                                       ls




           The defendant is sentenced as provided in pages 2 through                           5            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      D The defendant has been found not guilty on count(s)
      [:gj   Count(s) Underlying indictment                                 is             dismissed on the motion of the United States.

      [:g]    Assessment: $100.00


              JVT A Assessment*: $
      D
              *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      D       No fine                   D Forfeiture pursuant to order filed                                , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
      any material change in the defendant's economic circumstances .




...



                                                                                                                                3:16-CR-02875-WQH
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ALEJANDRO BRAVO (2)                                                      Judgment - Page 2 of O
CASE NUMBER:              3:16-CR-02875-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to count 1s.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:16-CR-02875-WQH
      AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                      ALEJANDRO BRAVO (2)                                                                           Judgment - Page 3 of!'
      CASE NUMBER:                    3:16-CR-02875-WQH


                                                             SUPERVISED RELEASE
Upon release from imprisomnent, the defendant shall be on supervised release for a term of:
3 years.


     Tue defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
Tue defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
Tue defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. Tue defendant shall submit to one drug test within 15 days ofrelease from imprisomnent and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            Tue above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D           substance abuse. (Check, if applicable.)
ISi         Tue defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            Tue defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
ISi
            Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            Tue defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D           Tue defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fme or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.
            Tue defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
        with any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION
       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted pennission to do so by the probation officer;
       10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
              observed in plain view of the probation officer;
       11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
              the court; and
       13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.



                                                                                                                                 3:16-CR-02875-WQH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              ALEJANDRO BRAVO (2)                                                     Judgment - Page 4 ofS
CASE NUMBER:            3:16-CR-02875-WQH

                                  SPECIAL CONDITIONS OF SUPERVISION
Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer
at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant shall
warn any other residents that the premises may be subject to searches pursuant to this condition.

Not enter or reside in the Republic of Mexico without written permission of the Court or probation officer.

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and
counseling, as directed by the probation officer. Allow for reciprocal release of information between the probation
officer and the treatment provider. May be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on the defendant's ability to pay.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.



II




                                                                                             3:16-CR-02875-WQH
AO 245S      Judgment in Criminal Case
             Sheet 5 - Criminal Monetary Penalties

                                                                                                      Judgment- Page _ _5_ _ of     5
DEFENDANT: ALEJANDRO BRAVO (2)
CASE NUMBER: 15CR2310-WQH

                                                                      FINE

      The defendant shall pay a fine in the amonnt of ____$_1_,o_o_o_.o_o_ _ _nnto the United States of America.




          This sum shall be paid __ immediately.
                                  " as follows:


           Pay a fine in the amount of $1,000.00 through the Clerk, U. S. District Court. Payment of fine shall be forthwith.
           During any period of incarceration the defendant shall pay fine through the Inmate Financial Responsibility
           Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is greater. The defendant
           shall pay the fine during his probation at the rate of $200 per month. These payment schedules do not foreclose the
           United States from exercising all legal actions, remedies, and process available to it to collect the fine judgment at
           any time. Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States
           Attorney's Office of any change in the defendant's mailing or residence address, no later
           than thirty (30) days after the change occurs.


          The Court has determined that the          defendant~____     have the ability to pay interest. It is ordered that:

   __ The interest requirement is waived.



           The interest is modified as follows:




                                                                                                    15CR2310-WQH
